DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 01, 2022 was filed after the mailing date of the Final Office Action on February 23, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
The Applicant argues at the last paragraph of page 7 that Song is applied in previous Office Action as alleging teaching the feature of “configuring a first Bluetooth audio stream between the source device and a sink device using the received audio codec configuration.”  The rejection maps the “bypass mode’ of Song, wherein Song does not thing but receive an audio stream and pass it along to another device, to the “configuring” of the first Bluetooth audio stream as cited in claim 1.  The Examiner respectfully disagrees.
Firstly, the term “configuring” is broadly and reasonably interpreted as to design or adapt to form a specific configuration or for some specific purpose, to set up or to put together by arranging, or connecting a specific set of components.  
Secondly, the Applicant correctly states that Song teaches or suggests the “bypass mode”.  However, this teaching of the “bypass mode” of Song still reads on “configuring, after receipt of the audio codec configuration of the first audio stream, a first Bluetooth audio stream between the source device and a sink device using the received audio codec configuration,” of claim language because of the following reasons:
As the Examiner discussed previously, the audio codec configuration supported by the Bluetooth headset is negotiated and transmitted to the smartphone (e.g., codec type C) as shown in Fig. 7.  Once, the smart phone device received the audio stream from the remote device using the negotiated audio codec configuration type C, then smart phone operates in the “bypass mode”.  It is noted that even though Song discloses the bypass mode refers to mode in which the smart phone directly sends an audio stream, received from the remote device, to the Bluetooth headset without converting (encoding/decoding) the audio stream into the audio stream of an audio codec.  The smart phone, however, still configure or arrange in such a way that the received audio stream is sent to the Bluetooth headset.  That is, the received audio stream will not be able to be transmitted or forwarded to the Bluetooth headset without configuring or enabling the smart phone to send the received audio stream to the Bluetooth headset. 
Furthermore, the Applicant argues that Song does not teach or suggest “configuring, after receipt of the audio codec configuration,”  The Examiner respectfully disagrees.  
It is noted that since the smart phone of Song arranges the received audio stream to be sent to the Bluetooth headset after the smart phone received the negotiated audio codec type C, it means that the “configuring” step at the smart phone occurs after the negotiated audio codec type C because the negotiated audio codec type C is received before the step of sending the received audio stream performed by the smart phone.  Hence, Song discloses “configuring, after receipt of the audio codec configuration,”
Based on the above discussion, it should be clear to the Applicant that Song teaches or suggests “configuring, after receipt of the audio codec configuration…, a first Bluetooth audio stream…using the received audio codec configuration,” 
Therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter “Song”, US 9,544,718) in view of Shdema et al. (hereinafter “Shdema”, US 2002/0072816).
Regarding claims 1, and 12, Song discloses a method, and a non-transitory computer readable medium having stored thereon computer program instructions loadable into a computing device and adapted to when loaded into and executed by said computing device cause the computing device to perform the steps of a method for transmitting an audio stream over a Bluetooth communication link, the method being carried out by a source device and comprising: 
receiving an audio codec configuration of a first audio stream (i.e., the smart phone and the remote device have negotiated to use an audio codec type C in order to send or receive an audio stream as described in col. 19, lines 35-50. Also, the smart phone determines the audio stream received from the remote device corresponds to the audio stream of an audio codec supported by the Bluetooth headset as described in col. 20, lines 17-20), said first audio stream coming from a streaming application running on the source device (i.e., a VoIP call connection between the smart phone and the remote device using a VoIP application such as Skype, KaKao Talk, Google talk, and Facetime as described in col. 19, lines 54-58), and said audio codec configuration being associated with an encoding format of the first audio stream (i.e., using negotiated codec type C as shown in step S720 of Fig. 7); 
configuring, after receipt of the audio codec configuration of the first audio stream, a first Bluetooth audio stream between the source device and a sink device using the received audio codec configuration (i.e., connection between the smart phone and the headset as shown in Fig. 7, and as described in col. 19, lines 35-44, and sending the audio stream directly to the Bluetooth headset without converting as described in col. 20, lines 6-11 and 17-20); 
receiving the first audio stream from the streaming application (i.e., the smart phone receive a VoIP call connected with codec negotiated with C in step S720 of Fig. 7); 
packetizing the received first audio stream into said first Bluetooth audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7, and as described in col. 8, lines 62-67, and col. 11, lines 39-44); and 
transmitting the first Bluetooth audio stream to the sink device over the Bluetooth communication link, the transmitted Bluetooth audio stream comprising the packetized received audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7), 
wherein the first Bluetooth audio stream is transmitted by the source device without modifying the encoding format of the first audio stream (i.e., the smart phone operates in a bypass mode in which an audio stream is transmitted directly from the smart phone to the headset without converting the audio stream as described in col. 2, lines 23-32, and col. 20, lines 4-10).
Song, however, does not expressly disclose receiving a sampling rate of a first audio stream.
In a similar endeavor, Shdema discloses an audio system.  Shdema also discloses receiving a sampling rate of a first audio stream (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the controller integrated audio codec for audio streaming. 

Regarding claim 20, Song discloses a source device for transmitting an audio stream over a Bluetooth communication link, said source device being configured to: 
receive an audio codec configuration (i.e., the smart phone and the remote device have negotiated to use an audio codec type C in order to send or receive an audio stream as described in col. 19, lines 35-50.  Also, the smart phone determines the audio stream received from the remote device corresponds to the audio stream of an audio codec supported by the Bluetooth headset as described in col. 20, lines 17-20) and of a first audio stream of a streaming application running on the source device (i.e., a VoIP call connection between the smart phone and the remote device using a VoIP application such as Skype, KaKao Talk, Google talk, and Facetime as described in col. 19, lines 54-58), said audio codec configuration being associated with an encoding format of the first audio stream (i.e., using negotiated codec type C as shown in step S720 of Fig. 7); 
configure, after receipt of the audio codec configuration of the first audio stream,  a first Bluetooth audio stream between the source device and a sink device, using the received audio codec configuration (i.e., connection between the smart phone and the headset as shown in Fig. 7, and as described in col. 19, lines 35-44, and sending the audio stream directly to the Bluetooth headset without converting as described in col. 20, lines 6-11 and 17-20); 
receive the first audio stream from the streaming application (i.e., the smart phone receive a VoIP call connected with codec negotiated with C in step S720 of Fig. 7); 
Application No. 17/103,3636 Docket No. TEMPP013packetize the received audio stream into said first Bluetooth audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7, and as described in col. 8, lines 62-67, and col. 11, lines 39-44); and 
transmit the first Bluetooth audio stream to the sink device, the first Bluetooth audio stream comprising the packetized received audio stream (i.e., the audio stream using codec type C between the smart phone and the headset as shown in Fig. 7); 
wherein the first Bluetooth audio stream is transmitted by the source device without modifying the encoding format of the first audio stream (i.e., the smart phone operates in a bypass mode in which an audio stream is transmitted directly from the smart phone to the headset without converting the audio stream as described in col. 2, lines 23-32, and col. 20, lines 4-10).
Song, however, does not expressly disclose receiving a sampling rate of a first audio stream.
In a similar endeavor, Shdema discloses an audio system.  Shdema also discloses receiving a sampling rate of a first audio stream (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the controller integrated audio codec for audio streaming. 

Regarding claims 2, and 13, Song and Shdema disclose all limitations recited within claims as described above.  Song also discloses wherein the receiving of the first audio stream from the streaming application is carried out upon receipt of an unmodified bitstream from the streaming application (i.e., see Fig. 7, and its descriptions).

Regarding claims 11, and 19, Song and Shdema disclose all limitations recited within claims as described above.  Song also discloses wherein the transmitting of the first Bluetooth audio stream is performed upon a successful negotiation, with the sink device, of the audio codec configuration (i.e., audio stream between the smart phone and the headset as shown in Fig. 7, and its descriptions).  In addition, Shdema further discloses a sampling rate (paragraph 0053).


Claim 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shdema, and further in view of Morales et al. (hereinafter “Morales”, US 2020/0128291).
Regarding claims 3, and 14, Song and Shdema disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims
In a similar endeavor, Morales discloses a vehicle entertainment system providing paired wireless connections for multiple wireless headphones.  Morales also discloses receiving at least a second audio stream, said second audio stream being different from the first audio stream, from an audio server (paragraphs 0025-0026, and 0028); and 
transmitting said received second audio stream to the sink device over the Bluetooth communication link (paragraphs 0025-0026, and 0028).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to associate hardware/software components to provide audio/video streams for users from various sources. 

Allowable Subject Matter
Claims 4-10, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644